Citation Nr: 1638835	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-42 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of right foot injury.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from August 1985 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

This case was remanded in August 2015 and has been returned to Board for review.  

That initial, March 2008, decision denied claims for service connection for residuals of injury to the right ankle and a psychiatric disorder.  However, a decision since issued in November 2015 by the RO granted the claims.  And since the Veteran did not, in response, appeal either the ratings or effective date assigned for those disabilities, they are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the August 2015 remand directive, the Veteran had a VA compensation examination in September 2015 by a nurse practitioner.  An addendum opinion was provided in October 2015 by a physician.  In pertinent part, the VA compensation examiners concluded that a right ankle disability was related to military service.  The examiners also concluded that hammertoes of the right foot were unrelated to military service.  Since this examination, the RO granted service connection for right ankle sprain.  While the VA examiners found that there was not a direct causal relationship between military service and right foot hammertoes, in light of the grant of service connection for right ankle sprain, the VA must address secondary service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled); see also Douglas v Derwinski, 2 Vet. App. 435   (1992) (all pertinent legal theories must be considered).  Therefore additional medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  If still available, forward the e-file to the VA examiner that performed the September 2015 (or the VA physician that provided the addendum opinion in October 2015) evaluation of the Veteran.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right foot hammertoes are aggravated (chronically worsened) by the now service-connected right ankle disability.

If, for whatever reason, it is not possible or feasible to have either VA examiner provide this further comment, then have another equally qualified examiner provide this necessary additional medical opinion.  An examination is only required if deemed necessary by the examiner. 

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the e-file.  To facilitate providing this additional comment, it is imperative the designated examiner review the e-file for relevant medical and other history.  Review includes considering this remand. 

2.  Thereafter, readjudicate the Veteran's claim 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




